DETAILED ACTION
This action is in response to the amendment filed on 03/23/2022.

Response to Amendment
Applicant’s amendment filed on 03/23/2022 has been entered. Claims 1 – 10, 12, 16, 18 and 20 have been amended. No claims have been canceled. No claims have been added. Claims 1- 20 are still pending in this application, with claims 1, 9 and 16 being independent.
The non-statutory double patenting rejection made in the prior office action regarding claims 1 – 20 remains in effect since it has not been obviated by reply or filing of a terminal disclaimer.  Furthermore, the amendments to the independent claims, which are related to different playback timings for the first and second audio data, are considered obvious variants of claims 1 - 28  US 10, 287,110 since claims 1 – 20 of US 10,287,110 recite that the first and second audio data/streams are different. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to interpret these differences to encompass all elements/features of the data/streams including timing.

Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims based on further search and consideration, particularly “play the mixed audio signal comprising the first audio signal component and the second audio signal component, wherein playing the mixed audio signal comprises (i) using playback timing for the first audio data to play the first audio signal component and (ii) using the playback timing for the second audio data from the second playback device to play the second audio signal component of the mixed audio signal in synchrony with at least the second playback device, wherein the playback timing for the first audio data is different than the playback timing for the second audio data.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657